Citation Nr: 1144081	
Decision Date: 12/01/11    Archive Date: 12/14/11

DOCKET NO.  98-18 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1972 to September 1973.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 1998 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In April 2007 the Board denied entitlement to service connection for the Veteran's claimed PTSD.  He appealed that decision to the United States Court of Appeals for Veterans Claims (Court) and a Joint Motion for Remand was endorsed in May 2008.  The Board remanded the claim in November 2008 so that the Veteran could be informed of how to substantiate his claim.  When the claim returned to the Board it was again denied in July 2009.  The Veteran again appealed that decision to the Court.  In May 2011 the Court issued a memorandum decision vacating the Board's denial of the Veteran's PTSD claim and remanding the matter for further proceedings.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required again in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

In the May 2011 memorandum decision the Court indicated that the Veteran may have provided sufficient evidence to submit his stressors to the Joint Services Records Research Center (JSRRC).  Although the Board previously held that the 10 month timeframe the Veteran provided was not narrow enough to submit to the JSRRC, the Court determined the RO should either submit this timeframe to the JSRRC or inform the Veteran he needed to provide a shorter timeframe.

As such, the Agency of Original Jurisdiction (AOJ) should review the Veteran's claim and specifically his November 2008 stressor statement.  In this statement the Veteran reported that while he was stationed on the USS Midway CVA 41 from November 1972 to September 1973 he saw men being killed or seriously injured.  He also stated he saw planes crash on his ship and other ships, including the Kitty Hawk, which caused injuries to many pilots and sailors.  Finally, the Veteran reported being racially persecuted by other sailors.  On remand, the AOJ should make reasonable efforts to verify these stressors through official channels, to include JSRRC.  If these stressors cannot be verified, the Veteran should be notified that a narrower timeframe is required.  

The Board also notes that the regulations regarding service connection for PTSD were recently amended to provide that if a stressor claimed by a Veteran is related to the Veteran's 'fear of hostile military or terrorist activity' and a VA or VA- contracted psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor so long as there is not clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service.  See Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843, 39,852 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3)); 75 Fed. Reg. 41,092 (July 14, 2010) (correcting the effective date of the rule published on July 13, 2010).

For purposes of this section, 'fear of hostile military or terrorist activity' means that the veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  See 38 C.F.R. § 3.304(f)(3) (2011).

The Board also finds that the Veteran should be provided with a copy of the latest version of 38 C.F.R. § 3.304(f) to comply with all due process requirements.  See generally 38 C.F.R. §§ 19.29, 19.31 (2011).

Accordingly, the case is REMANDED for the following action:

1.	Provide the Veteran with a copy of the latest version of 38 C.F.R. § 3.304(f) (amended effective July 13, 2010).  See Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843, 39,852 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3)); 75 Fed. Reg. 41,092 (July 14, 2010) (correcting the effective date of the rule published on July 13, 2010).

2.	Once again, request that the Veteran provide additional information regarding his service stressors, to include dates, places, and the names of others who may have been involved.  Specifically, he is requested to provide, within a 2 month interval, the approximate dates of his stressors.  Failure to do so will likely make his stressors unverifiable.

3.	After completing the above actions and allowing a reasonable period of time to pass, the AOJ should then attempt to verify the Veteran's claimed stressors through the appropriate channels, to include JSRRC.  The JSRRC should be provided with all pertinent information, including copies of personnel records, units of assignment, and stressor statements.  Alternative sources of evidence should also be explored.  The results of such requests, whether successful or unsuccessful, should be documented in the claims file, and the Veteran informed of any negative results.
4.	If, and only if, the Veteran's stressors are verified, a VA examination should be scheduled to determine if the Veteran suffers from PTSD due to a verified stressor or due to fear of hostile military or terrorist activity.  The claims file, including a copy of this REMAND, must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.  Any necessary testing should be accomplished.  The examiner should utilize the DSM-IV in arriving at any diagnoses and should explain whether and how each of the diagnostic criteria is or is not satisfied.  After reviewing the record and examining the Veteran, in addition to the other information provided in the examination report, the examiner should specifically state whether or not the claimed stressor is related to the Veteran's fear of hostile military or terrorist activity.  
It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is less than 50% likelihood).  
The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  
The examiner should provide a complete rationale for any opinion provided.  A detailed rationale should be provided for all opinions.  Conversely, if the examiner concludes that an etiological opinion cannot be provided, he or she should clearly and specifically so specify in the examination report, with an explanation as to why this is so.
The Veteran is also to be advised of the importance of reporting to any scheduled VA examination and of the possible adverse consequences, to include the denial of his claim, of failing to so report.  See 38 C.F.R. § 3.655 (2011).
5.	After completing the above, and any other development deemed necessary, the AOJ should readjudicate the claim of service connection for PTSD.  If the benefit sought on appeal is not granted, the appellant should be furnished with a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


